Name: Decision No 1/95 of the EC-EFTA Joint Committee on Common Transit of 26 October 1995 concerning invitations to the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic to accede to the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: tariff policy;  Europe
 Date Published: 1996-05-14

 Avis juridique important|21996D0514(01)Decision No 1/95 of the EC-EFTA Joint Committee on Common Transit of 26 October 1995 concerning invitations to the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic to accede to the Convention of 20 May 1987 on a common transit procedure Official Journal L 117 , 14/05/1996 P. 0013 - 0013DECISION No 1/95 OF THE EC-EFTA JOINT COMMITTEE ON COMMON TRANSIT of 26 October 1995 concerning invitations to the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic to accede to the Convention of 20 May 1987 on a common transit procedure (96/306/EC)THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular, Article 15 (3) (f) thereof,Whereas the promotion of trade with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic would be facilitated by simplification of formalities in the context of the carriage of goods between those countries and the European Community, the Republic of Iceland, the Kingdom of Norway and the Swiss Confederation;Whereas with a view to achieving such simplification it is appropriate to invite these countries to accede to the Convention,HAS DECIDED AS FOLLOWS:Article 1 The Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic are each invited to accede to the Convention in accordance with Article 15A of the Convention from 1 July 1996.Article 2 On the accession of each of those countries all Contracting Parties shall take the necessary measures to ensure that guarantees and the forms referred to in Annex IV (Comprehensive guarantee), Annex V (Guarantee of a single operation), Annex VI (Flatrate guarantee) and Annex VII (Certificate of guarantee) of Appendix II of the Convention are adapted as a consequence of the accession to the Convention.The specimens of these forms in use on the date of entry into force of this Decision may continue to be used, subject to the necessary changes in wording, until stocks are exhausted but not beyond 31 December 1998.Article 3 This Decision shall enter into force on 1 January 1996.Done at Interlaken, 26 October 1995.For the Joint CommitteeThe ChairmanR. DIETRICH(1) OJ No L 226, 13. 8. 1987, p. 2.